Citation Nr: 0736604	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  04-28 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than June 4, 
1997, for the grant of service connection for bilateral 
hearing loss.

2.  Entitlement to a disability rating in excess of 20 
percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from January 1964 to January 
1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In the February 2003 rating decision, the RO granted service 
connection and assigned an effective date of September 1, 
1997.  The veteran filed a timely notice of disagreement with 
that decision.  In a subsequent statement of the case (SOC), 
the RO found clear and unmistakable error in the assignment 
of the September 1, 1997 date and detemined that the correct 
date was June 4, 1997 for the grant of service connection for 
hearing loss.    

In September 2007, the veteran testified at a hearing held 
before the Board in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.






REMAND

The veteran testified at the September 2007 hearing that his 
service-connected bilateral hearing loss has continued to 
worsen over time.  He stated that he has received ongoing 
audiological evaluations at the Long Beach VA Medical Center 
(VAMC).  These records should be obtained.  

As the veteran claims that his hearing loss has worsened 
since the most recent VA examination, the Board finds that 
additional VA examination is warranted.  

Furthermore, in a decision by United States Court of Appeals 
for Veterans Claims (Court), it was determined that the 
notice required by the Veterans Claims Assistance Act of 2000 
(VCAA) must apply to all five elements of a service-
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. 

In this case, the veteran has not been provided any notice 
regarding the assignment of an earlier effective date for his 
service-connected bilateral hearing or for his claim for an 
increased rating for bilateral hearing loss.  The Board 
concludes that the effect of this notice deficiency is 
prejudicial to the veteran.  Therefore, this matter must be 
remanded so that proper notice may be provided to the veteran 
and any necessary development performed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In addition, perform any and 
all development deemed necessary as a 
result of any response received from the 
veteran.

2.  The AMC should obtain all records of 
medical treatment from the Long Beach VAMC 
since 2006 and associate them with the 
claims folder.

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA audiological examination 
to determine the nature and severity of his 
service-connected bilateral hearing loss.  
The claims folder must be made available to 
the examiner prior to the examination, and 
the examiner should acknowledge such review 
in the examination report.  All indicated 
studies should be performed, and all 
manifestations of current disability should 
be described in detail.  

4.  When the development requested has been 
completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the veteran is not satisfied 
with the result, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



